Citation Nr: 0430715	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  00-23 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ear abscess/infection.

2.  Entitlement to service connection for a right eye 
disorder.

3.  Entitlement to service connection for Bell's Palsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active duty service from December 1963 to 
December 1965.  The veteran was in the Reserves and his 
active duty for training included the period July 16, 1988, 
to July 30, 1988.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In July 2003 the Board remanded the case for a personal 
hearing.  In August 2004 the veteran testified before the 
undersigned Acting Veterans Law Judge at a Central Office 
Hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is 
not clear from the record that the veteran has been properly 
furnished notice of VCAA.  The United States Court of Appeals 
for Veterans Claims has made it clear that failure to 
adequately show compliance with VCAA notice requirements is 
remandable error.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002); 
Huston v. Principi, 17 Vet.App. 195, 202 (2003).  

In the past, the Board would attempt to cure any VCAA notice 
deficiency by sending the appellant a VCAA notice letter 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, 
this regulatory provision has been invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

The issues before the Board involve claims of entitlement to 
service connection. The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§§ 101(24), 1131; 38 C.F.R. § 3.6(a) (2003).

The record shows that the veteran was on active duty for 
training when he was treated for Bell's Palsy and an ear 
infection.  The veteran's Form DD 261 indicates he had active 
duty for training from July 16, 1988 to July 30, 1988.  His 
Form 2173 shows that he was treated for Bells Palsy and an 
ear infection on July 22, 1988.  Thus, it is without dispute 
that the veteran had Bell's Palsy and an ear infection while 
on active duty for training.  However, the record is unclear 
about the current status of the veteran's Bell's Palsy and 
right ear disorder.

Subsequent treatment records show that the veteran was 
treated for his right eye.  A September 1989 letter from a 
military physician indicates that the veteran sustained 
temporary damage to his eye as a result of his Bell's Palsy.  
A military medical record apparently from February 1992 shows 
that the veteran was treated for twitching in his right eye.  
There is a notation that the veteran's Bell's Palsy was 
secondary to Ramsey Hunt syndrome and presented complaints of 
twitching in the right eye.  Military medical records from 
March 1999 show the veteran had tearing and pain in his right 
eye.  A June 2000 VA record reveals that the veteran had Type 
II diabetes mellitus with diabetic retinopathy status post 
laser treatment.  

The Board believes that, under the circumstances of this 
case, the provisions of 38 C.F.R. § 3.159(c)(4) (2004) 
require medical examinations, to determine the current status 
of the veteran's disorders, as well as opinions on the 
etiologies of his right ear abscess and right eye disorder.  



Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must ensure compliance with 
all VCAA notice requirements.  The RO 
should ensure that the veteran is 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and 
evidence not of record that is necessary 
to substantiate his claims, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  The 
veteran also should be advised to provide 
any evidence in his possession that 
pertains to the claims.  See 38 C.F.R. 
§ 3.159(b)(1); 38 U.S.C. § 5103A(g).

2.	The veteran should be scheduled for 
appropriate VA 
examinations to confirm the current status 
of the veteran's Bell's Palsy, right ear 
disorder and right eye disorder, and to 
determine the etiology of the veteran's 
right ear and right eye disorders.  

In determining the etiology of the 
veteran's right ear and right ear 
disorders, the examining physician should 
express a written opinion as to whether it 
is at least as likely as not (50% or 
greater) that either or both of those 
disorders were incurred during active duty 
for training, or are secondary to the 
veteran's Bell's Palsy.

It is imperative that the claims file be 
made available to and be reviewed by the 
examiners in connection with the 
examinations.  The examinations should 
include any medically advisable diagnostic 
tests or studies for an accurate 
assessment of the disorders.  A detailed 
rationale for all opinions expressed 
should be furnished. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




